SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 3)* PennyMac Mortgage Investment Trust (Name of Issuer) Common Shares, par value $0.01 per share (Title of Class of Securities) 70931T103 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) (Page 1 of 16 Pages) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 70931T103 13G/A Page2of 16 Pages 1 NAME OF REPORTING PERSON Highbridge International LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands, British West Indies NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 1,073,287 Common Shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 1,073,287 Common Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,073,287 Common Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.85% 12 TYPE OF REPORTING PERSON OO CUSIP No. 70931T103 13G/A Page 3of 16 Pages 1 NAME OF REPORTING PERSON Highbridge Long/Short Equity Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No. 70931T103 13G/A Page 4of 16 Pages 1 NAME OF REPORTING PERSON Highbridge Long/Short Equity Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands, British West Indies NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON OO CUSIP No.70931T103 13G/A Page 5of 16 Pages 1 NAME OF REPORTING PERSON Highbridge Long/Short Institutional Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands, British West Indies NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 185,428 Common Shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 185,428 Common Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 185,428 Common Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.67% 12 TYPE OF REPORTING PERSON OO CUSIP No.70931T103 13G/A Page 6of 16 Pages 1 NAME OF REPORTING PERSON Highbridge Managed Portfolio Master, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands, British West Indies NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 32,834 Common Shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 32,834 Common Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 32,834 Common Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.12% 12 TYPE OF REPORTING PERSON OO CUSIP No.70931T103 13G/A Page 7of 16 Pages 1 NAME OF REPORTING PERSON Highbridge Long-Term Equity Master Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 37,000 Common Shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 37,000 Common Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,000 Common Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.13% 12 TYPE OF REPORTING PERSON PN CUSIP No.70931T103 13G/A Page 8of 16 Pages 1 NAME OF REPORTING PERSON Highbridge Long/Short Equity Master Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 831,571 Common Shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 831,571 Common Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 831,571 Common Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.98% 12 TYPE OF REPORTING PERSON OO CUSIP No.70931T103 13G/A Page 9of 16 Pages 1 NAME OF REPORTING PERSON Highbridge Capital Management, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,160,120 Common Shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,160,120 Common Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,160,120 Common Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.75% 12 TYPE OF REPORTING PERSON OO CUSIP No.70931T103 13G/A Page 10of 16 Pages 1 NAME OF REPORTING PERSON Glenn Dubin 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,160,120 Common Shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,160,120 Common Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,160,120 Common Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.75% 12 TYPE OF REPORTING PERSON IN CUSIP No.70931T103 13G/A Page 11of 16 Pages This Amendment No. 3 (this "Amendment") amends the statement on Schedule 13G filed on August 11, 2009 (the "Original Schedule 13G"), as amended by Amendment No. 1, filed on February 12, 2010, as further amended by Amendment 2, filed on February 14, 2011 (the Original Schedule 13G as amended, the "Schedule 13G"), with respect to the common shares of beneficial interest, $0.01 par value (the "Common Shares"), of PennyMac Mortgage Investment Trust, a Maryland real estate investment trust (the "Company").Capitalized terms used herein and not otherwise defined in this Amendment have the meanings set forth in the Schedule 13G.This Amendment amends and restates Items 2(a), 2(b), 2(c), 4and Exhibit I in their entirety as set forth below. Item 2(a). NAME OF PERSON FILING Item 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE Item 2(c). CITIZENSHIP Highbridge International LLC c/o Harmonic Fund Services The Cayman Corporate Centre, 4th Floor 27 Hospital Road Grand Cayman, Cayman Islands, British West Indies Citizenship:Cayman Islands, British West Indies Highbridge Long/Short Equity Fund, L.P. c/o Highbridge Capital Management, LLC 40 West 57th Street, 33rd Floor New York, New York10019 Citizenship:State of Delaware Highbridge Long/Short Equity Fund, Ltd. c/o Harmonic Fund Services The Cayman Corporate Centre, 4th Floor 27 Hospital Road Grand Cayman, Cayman Islands, British West Indies Citizenship:Cayman Islands, British West Indies Highbridge Long/Short Institutional Fund, Ltd. c/o Harmonic Fund Services The Cayman Corporate Centre, 4th Floor 27 Hospital Road Grand Cayman, Cayman Islands, British West Indies Citizenship:Cayman Islands, British West Indies Highbridge Managed Portfolio Master, Ltd. Walkers Corporate Services Limited, Walker House 87 Mary Street George Town, Grand Cayman KY1-9005, Cayman Islands, British West Indies Citizenship:Cayman Islands, British West Indies CUSIP No.70931T103 13G/A Page 12of 16 Pages Highbridge Long-Term Equity Master Fund, L.P. c/o Highbridge Capital Management, LLC 40 West 57th Street, 33rd Floor New York, New York 10019 Citizenship:State of Delaware Highbridge Long/Short EquityMaster Fund, L.P. c/o Highbridge Capital Management, LLC 40 West 57th Street,33rd Floor New York, New York 10019 Citizenship: State of Delaware Highbridge Capital Management, LLC 40 West 57th Street, 33rd Floor New York, New York10019 Citizenship:State of Delaware Glenn Dubin c/o Highbridge Capital Management, LLC 40 West 57th Street, 33rd Floor New York, New York 10019 Citizenship:United States Item 4. OWNERSHIP Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: As of the date hereof, (i) Highbridge International LLC beneficially owns 1,073,287 Common Shares, (ii) Highbridge Long/Short Equity Fund, L.P. no longer beneficially owns any Common Shares, (iii) Highbridge Long/Short Equity Fund, Ltd. no longer beneficially owns any Common Shares, (iv) Highbridge Long/Short Institutional Fund, Ltd. beneficially owns 185,428 Common Shares, (v) Highbridge Managed Portfolio Master, Ltd. beneficially owns 32,834 Common Shares, (vi) Highbridge Long-Term Equity Master Fund, L.P. beneficially owns 37,000 Common Shares,(vii) Highbridge Long/Short Equity Master Fund, L.P. beneficially owns 831,571 Common Shares,and (viii) each of Highbridge Capital Management, LLC and Glenn Dubin may be deemed the beneficial owner of the 2,160,120 Common Shares beneficially owned by Highbridge International LLC, Highbridge Long/Short Institutional Fund, Ltd., Highbridge Managed Portfolio Master, Ltd., Highbridge Long-Term Equity Master Fund, L.P.and Highbridge Long/Short Equity Master Fund, L.P. Highbridge Capital Management, LLC is the trading manager of Highbridge International LLC, Highbridge Long/Short Equity Fund, L.P., Highbridge Long/Short Equity Fund, Ltd., Highbridge Long/Short Institutional Fund, Ltd., Highbridge Long-Term Equity Master Fund, L.P., and Highbridge Long/Short Equity Master Fund, L.P.Highbridge Capital Management, LLC is an advisor to Highbridge Managed Portfolio Master, Ltd.Glenn Dubin is the Chief Executive Officer of Highbridge Capital Management, LLC.The foregoing should not be construed in and of itself as an admission by any Reporting Person as to beneficial ownership of Common Shares owned by another Reporting Person.In addition, each of Highbridge Capital Management, LLC and Glenn Dubin disclaims beneficial ownership of Common Shares held by Highbridge International LLC, Highbridge Long/Short Equity Fund, L.P., Highbridge Long/Short Equity Fund, Ltd., Highbridge Long/Short Institutional Fund, Ltd., Highbridge Managed Portfolio Master, Ltd.,Highbridge Long-Term Equity Master Fund, L.P.and Highbridge Long/Short Equity Master Fund, L.P. CUSIP No.70931T103 13G/A Page 13of 16 Pages (b) Percent of class: The percentages used herein and in the rest of this Schedule 13G are calculated based upon 27,874,200 Common Shares issued and outstanding as of November 2, 2011, as disclosed in the Company's Quarterly Report on Form10-Q for the quarterly period ended September 30, 2011, filed with the Securities and Exchange Commission on November 4, 2011. Therefore, as of the date hereof, based on the Company's outstanding Common Shares (i) Highbridge International LLC may be deemed to beneficially own 3.85% of the outstanding Common Shares of the Company, (ii) Highbridge Long/Short Equity Fund, L.P. no longer beneficially owns any Common Shares of the Company, (iii) Highbridge Long/Short Equity Fund, Ltd. no longer beneficially owns any Common Shares of the Company, (iv) Highbridge Long/Short Institutional Fund, Ltd. may be deemed to beneficially own 0.67% of the outstanding Common Shares of the Company, (v) Highbridge Managed Portfolio Master, Ltd. may be deemed to beneficially own 0.12% of the outstanding Common Shares of the Company, (vi) Highbridge Long-Term Equity Master Fund, L.P. may be deemed to beneficially own 0.13% of the outstanding Common Shares of the Company, (vii)Highbridge Long/Short EquityMaster Fund, L.P.may be deemed to beneficially own 2.98% of the outstanding Common Shares of the Company and (viii) each of Highbridge Capital Management, LLC and Glenn Dubin may be deemed to beneficially own 7.75% of the outstanding Common Shares of the Company.The foregoing should not be construed in and of itself as an admission by any Reporting Person as to beneficial ownership of Common Shares owned by another Reporting Person. (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote 0 (ii) Shared power to vote or to direct the vote See Item 4(a) (iii) Sole power to dispose or to direct the disposition of 0 (iv) Shared power to dispose or to direct the disposition of See Item 4(a) CUSIP No.70931T103 13G/A Page 14of 16 Pages Exhibits: Exhibit I: Joint Filing Agreement, dated as of February 14, 2012, by and among Highbridge International LLC, Highbridge Long/Short Equity Fund, L.P., Highbridge Long/Short Equity Fund, Ltd., Highbridge Long/Short Institutional Fund, Ltd., Highbridge Long-Term Equity Master Fund, Highbridge Managed Portfolio Master, Ltd., Highbridge Long/Short Equity Master Fund, L.P., Highbridge Capital Management, LLC and Glenn Dubin. CUSIP No.70931T103 13G/A Page 15of 16 Pages SIGNATURES After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information with respect to it set forth in this statement is true, complete, and correct. DATE:February14, 2012 HIGHBRIDGE CAPITAL MANAGEMENT, LLC HIGHBRIDGE INTERNATIONAL LLC By: Highbridge Capital Management, LLC its Trading Manager By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director HIGHBRIDGE LONG/SHORT EQUITY FUND, L.P. HIGHBRIDGE LONG/SHORT EQUITY FUND, LTD. By: Highbridge Capital Management, LLC By: Highbridge Capital Management, LLC its Trading Manager its Trading Manager By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director HIGHBRIDGE LONG/SHORT INSTITUTIONAL FUND, LTD. HIGHBRIDGE MANAGED PORTFOLIO MASTER, LTD. By: Highbridge Capital Management, LLC By: Highbridge Capital Management, LLC its Trading Manager its Advisor By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director HIGHBRIDGE LONG-TERM EQUITY MASTER FUND, L.P. HIGHBRIDGE LONG/SHORT EQUITY MASTER FUND, L.P. By: Highbridge Capital Management, LLC By: Highbridge Capital Management, LLC its Trading Manager its Trading Manager By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director /s/ Glenn Dubin GLENN DUBIN CUSIP No.70931T103 13G/A Page 16of 16 Pages EXHIBIT 1 JOINT FILING AGREEMENT This will confirm the agreement by and among the undersigned that the Schedule 13G filed with the Securities and Exchange Commission on or about the date hereof with respect to the beneficial ownership by the undersigned of the Common Shares, par value $0.01 per share, of PennyMac Mortgage Investment Trust, is being filed, and all amendments thereto will be filed, on behalf of each of the persons and entities named below in accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. DATE:February14, 2012 HIGHBRIDGE CAPITAL MANAGEMENT, LLC HIGHBRIDGE INTERNATIONAL LLC By: Highbridge Capital Management, LLC its Trading Manager By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director HIGHBRIDGE LONG/SHORT EQUITY FUND, L.P. HIGHBRIDGE LONG/SHORT EQUITY FUND, LTD. By: Highbridge Capital Management, LLC By: Highbridge Capital Management, LLC its Trading Manager its Trading Manager By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director HIGHBRIDGE LONG/SHORT INSTITUTIONAL FUND, LTD. HIGHBRIDGE MANAGED PORTFOLIO MASTER, LTD. By: Highbridge Capital Management, LLC By: Highbridge Capital Management, LLC its Trading Manager its Advisor By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director HIGHBRIDGE LONG-TERM EQUITY MASTER FUND, L.P. HIGHBRIDGE LONG/SHORT EQUITY MASTER FUND, L.P. By: Highbridge Capital Management, LLC By: Highbridge Capital Management, LLC its Trading Manager its Trading Manager By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director /s/ Glenn Dubin GLENN DUBIN
